                      Case 1:15-cr-00093-VEC Document 498 Filed 05/26/20 Page 1 of 1



MEMO ENDORSED
  VIA ECF                                                                                                                  Allen & Overy LLP
                                                                                                                           1221 Avenue of the Americas
                                                                                                                           New York NY 10020
  The Honorable Valerie E. Caproni
  United States District Court                                                                                             Tel              212 610 6300
  Southern District of New York                                                                                            Fax              212 610 6399
  40 Foley Square                                                                                                          Direct line      212 610 6496
  New York, NY 10007           USDC SDNY                                                                                   AndrewRhys.Davies@AllenOvery.com
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED:  5/26/2020                                                   May 19, 2020

Re:          United States v. Sheldon Silver, S1 15 Cr. 93 (VEC)

Dear Judge Caproni:

        We are counsel of record for Mr. Silver in the above-captioned action. We write pursuant to Your Honor's
Individual Practices in Criminal Cases to request that the Court relieve Andrew Rhys Davies, Michael Franklin
Westfal, and Rebecca Ann Cecchini, née Naeder, of Allen & Overy LLP, and Michael S. Feldberg, now of
Reichman Jorgenson LLP, as counsel of record, and permit Mr. Silver to substitute new counsel to represent him
in connection with the resentencing ordered by the Court on April 2, 2020 (Dkt. No. 490).

        We have conferred with Mr. Silver's proposed substitute counsel, Meir Feder and James Loonam of Jones
Day LLP, who handled Mr. Silver's appeal, and counsel for the government, and all sides are available to appear
for a conference at the Court's convenience, except for the following times: May 20 from 8 am to 12pm; May 21
from 8 am to 9 am; and May 28 after 3 pm. The parties also do not object to such a conference being by video or
telephone in light of the COVID-19 pandemic and pertinent SDNY procedures.
Application GRANTED.
SO ORDERED.
                                                                                                                           Respectfully submitted,

                                                 5/26/2020                                                                 /s/ Andrew Rhys Davies
HON. VALERIE CAPRONI                                                                                                       Andrew Rhys Davies
UNITED STATES DISTRICT JUDGE
  Copy                         Damian Williams, Esq.
                               Daniel Richenthal, Esq.
                               Meir Feder, Esq.
                               James Loonam, Esq.
                               Michael S. Feldberg, Esq.



Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorized and regulated by the Solicitors Regulation Authority of
England and Wales. Allen & Overy LLP is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office, One Bishops Square, London, E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.
Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Barcelona, Beijing, Belfast, Bratislava, Brussels, Budapest, Casablanca,
Dubai, Düsseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London, Luxembourg, Madrid, Milan, Moscow, Munich,
New York, Paris, Perth, Prague, Riyadh (cooperation office), Rome, São Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw, Washington, D.C. and Yangon.
